DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 3-5, 7-9, 11-17, 19, and 20 are objected to because of the following informalities:  
In claim 1, line 18, “to compare the surface finish spatial spectrum” should be --
In claim 9, line 10, “a surface” should be --the surface-- to avoid creating another antecedent basis.
In claim 9, line 12, the “and” in the end of the line is redundant.
In claim 17, line 12, the “and” in the end of the line is redundant.
The other claims not discussed above are objected to because they inherit the above issue(s) from their linking claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 15 recites the further limitation which is already in claim 9. Therefore, it fails to further limit the subject matter.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3-5, 7-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GRANT et al. (US 20160116268 A1; cited in IDS; hereinafter “GRANT”).

	Regarding claim 1, GRANT teaches a coordinate measuring machine system (i.e., FIG. 1) for assessing a surface finish of a workpiece having a surface and an expected geometry (i.e., “measure surfaces of different components 12 fabricated via a wide range of processes”; see [0011] and FIG. 1; “a dimension report, a deviation report, a form error report, a waviness report, and a roughness report”; see [0018]; “determine deviations of a fabricated component from a design intent or perfect form component”; see [0022]), the system comprising:
a coordinate measuring machine (i.e., “coordinate measuring machines--CMM”; see [0002]; “measurement system 10”; see [0011] and FIG. 1)  having a coordinate system (i.e., “in an X, Y, Z coordinate system”) referenced to a point on the coordinate measuring machine (i.e., “relative to known coordinate axes of system 10”; see [0013]; note that “a point” is implied in the axes, i.e., the zero point that the axes intersect), and configured to control a probe to measure a plurality of evenly-spaced points (i.e., “probe 16 is moved across surfaces of component 12 with a data point spacing of about 0.1 mm or less”; see [0013]; note that a data point spacing is interpreted as one fixed data point spacing, therefore it is evenly spacing) on the surface of the workpiece relative to the coordinate system referenced to the point on the coordinate measuring machine(i.e., “control the placement of probe 16 and to generate the coordinate signals”; see [0017]), without reference to a datum that is in addition to the coordinate system referenced to the point on the coordinate measuring machine (i.e., “and/or datums defined by features of component 12”; see [0013]; note that the term “and/or” indicates that the datums defined by features of component 12 can be referenced, but not required -- “without reference to”), thereby producing a plurality of measurements (i.e., “Controller 20 may be in communication with probe 16 and/or actuators 18 to control the placement of probe 16 and to generate the coordinate signals”; see [0017]); and
a computer (i.e., “controller 20”; see [0018] and FIG. 1) configured to:
receive the plurality of measurements of evenly-spaced points obtained by the probe (i.e., “After generation of the coordinate signals, controller 20 may process the signals to create a variety of output… FIG. 3 shows a first curve 300 representing the raw data collected by controller 20 as probe 16 moves about and engages the target points of component 12”; see [0018]-[0019] and FIG. 3);
receive a cutoff wavelength (i.e., “threshold wavelengths… may be customized by the operator”; see [0018]); 
process the plurality of measurements to produce a surface finish spatial spectrum (i.e., “controller 20 may process the signals to create a variety of output… The deviation report may then be broken down into deviations of different wavelengths, and the deviations classified into ranges of deviation wavelengths that correspond with form error, waviness, and roughness. Reports may then be generated for each of these ranges”; see [0018]), the surface spatial finish spectrum limited to wavelengths below the cutoff wavelength (i.e., “controller 20 may filter the information according to a plurality of predefined wavelength ranges”; see [0025]; note that data outside the ranges, e.g., below the cutoff wavelength, are removed or not used in generating the reports); and
compare the surface finish spatial spectrum (i.e., deviation reports of different wavelength ranges; see [0018]-[0025]) to a specification for the workpiece, to determine whether the surface finish is within a tolerance set forth in the specification (i.e., “Because the disclosed system may provide increased detail regarding component surface measurements, it may be easier to determine based on the detail if the component was manufactured according to associated specifications. In particular, it may be possible to determine if the component has a desired form, a desired waviness, and a desired surface roughness”; see [0026]).
	
	GRANT does not explicitly disclose (see the underlined):
receive a cutoff frequency;
the surface finish spectrum limited to frequencies above the cutoff frequency.
The difference is mainly in frequency vs. wavelength. However, a (spatial) frequency is inverse proportional to a wavelength as known in the art and can be used interchangeably to represent each other. It would have been obvious to one of ordinary skill in the art at the time the application was filed to use frequencies in characterizing the spatial features, such that the computer is configured to receive a cutoff frequency for processing the measurements and that the surface finish spatial spectrum is limited to frequencies above the cutoff frequency as claimed. The motivation would be to use spatial frequencies in lieu of wavelengths as a design choice, user preference, or a simple substitution to obtain predictable results.

Regarding claim 3, as a result of modification applied to claim 1 above, GRANT further teaches:
wherein the expected geometry has a maximum spatial frequency (i.e., the wavelengths range [Symbol font/0x6C]2 to [Symbol font/0x6C]3 indicating a maximum spatial frequency; see [0021] and FIG. 6), and the cutoff frequency is equal to or greater than the maximum spatial frequency (i.e., “filter the information according to a plurality of predefined wavelength ranges”; see [0025]; note that the wavelengths range [Symbol font/0x6C]0 to [Symbol font/0x6C]1 of FIG. 4 indicating the cutoff frequency above the maximum spatial frequency indicated in FIG. 6; see [0021] and FIG. 4).

Regarding claim 4, GRANT further teaches:
wherein the probe comprises a tactile stylus (i.e., “A mechanical or electrical type of probe 16 may be brought into physical contact with the target points”; see [0013]).

Regarding claim 5, GRANT further teaches:
wherein the probe comprises an optical probe (i.e., “an optical type of probe”; see [0013]).

Regarding claim 7, GRANT further teaches:
wherein the computer is further configured to measure dimensions of the workpiece with the probe (i.e., “Signals generated by probe 16 may then be used to create the dimension report described above”; see [0024]).

Regarding claim 8, as result of modification applied to claim 1 above, GRANT further teaches:
wherein: 
the expected geometry is characterized by a maximum expected geometry spatial frequency (i.e., the wavelengths range [Symbol font/0x6C]2 to [Symbol font/0x6C]3 indicating a maximum expected geometry spatial frequency; see [0021] and FIG. 6); 
the workpiece also has a surface waviness characterized by a maximum waviness frequency (i.e., the wavelengths range [Symbol font/0x6C]1 to [Symbol font/0x6C]2 indicating a maximum waviness frequency; see [0021] and FIG. 5); and 
the cutoff frequency is above the greater of the maximum expected geometry spatial frequency and the maximum waviness frequency (i.e., “filter the information according to a plurality of predefined wavelength ranges”; see [0025]; note that the wavelengths range [Symbol font/0x6C]0 to [Symbol font/0x6C]1 of FIG. 4 indicating the cutoff frequency above both the maximum frequencies indicated in FIGs. 5 and 6; see [0021] and FIG. 4).

Regarding claim 9, the claim recites the same substantive limitations in terms of the underlying method involved as claim 1 and is rejected using the same teachings.

Regarding claim 11, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

Regarding claim 12, the claim recites the same substantive further limitations as claim 8 and is rejected using the same teachings.

Regarding claim 13, GRANT further teaches:
wherein the probe comprises a tactile stylus (i.e., “A mechanical or electrical type of probe 16 may be brought into physical contact with the target points”; see [0013]).

Regarding claim 14, the claim recites the same substantive further limitations as claim 5 and is rejected using the same teachings.

Regarding claim 15, the claim recites the further limitations that are already in claim 9 and is rejected using the same teachings.

Regarding claim 16, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings.

Regarding claim 17, the claim recites the same substantive limitations in terms of the underlying method involved as claim 1 and is rejected using the same teachings. Implementation of the method as a computer programmed product is obvious for the system having a controller-processor 20 (see [0017] and FIG. 1).

Regarding claim 19, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

Regarding claim 20, the claim recites the same substantive further limitations as claim 8 and is rejected using the same teachings.


Response to Arguments
5.	The arguments about claim objections have been fully considered. However, there are remaining issues found. See the objections above.

6.	Regarding issue of 103, Applicant argued: A. Grant does not render any claim obvious because Grant fails to teach comparing the surface finish spatial spectrum to a specification for the workpiece, to determine whether the surface finish is within a tolerance set forth in the specification without measuring points referenced to a datum… Although the Office Action concludes that Grant can locate the position of a probe “relative to known coordinate axes of system 10 and/or datums defined by features of component 12,” Grant does not teach a system to “compare the surface finish spatial spectrum to a specification for the workpiece, to determine whether the surface finish is within a tolerance set forth in the specification” without measuring points referenced to a datum. Rather, the only disclosure in Grant of using measurements “to determine deviations of a fabricated component from a design intent or perfect form component” is in paragraph [0022], as cited by the Office Action, and that paragraph does not teach determining such deviations without a datum. Rather, Grant paragraph [0022] teaches determining such “deviations of a fabricated component from a design intent or perfect form component” by using the system to “measure the fabricated component relative to component datums”.
	The Examiner respectfully submits that Applicant’s arguments are not persuasive. 
	Grant indeed teaches measurement “without reference to a datum that is in addition to the coordinate system referenced to the point on the coordinate measuring machine” as indicated in the rejection above. Grant [0022] describes an example of measuring surface points “relative to component datums.” It does not negate the fact that Grant teaches measuring without referencing to the component datums (“The contact signals may then be correlated by controller 20 to a 3-dimensional location of probe 16 at the time of engagement, relative to known coordinate axes of system 10 and/or datums defined by features of component 12”; see [0013]). Obviously, the teaching includes the measurements with reference to a point of the measuring system, without reference to component datums.
	Regarding the comparison, the feature is also taught by Grant, as indicated in the rejection above. Note that Grant [0026] discusses about “based on the detail if the component was manufactured according to associated specifications… if the component has a desired form, a desired waviness, and a desired surface roughness.” That means comparing the detail to the specification. The detail, according [0018]-[0025] is referring to the deviation reports of different wavelength ranges (i.e., the surface spatial spectrum). 
	
7.	Applicant argued: B. Grant does not render any claim obvious because Grant fails to teach measuring evenly- spaced points… Grant does not teach measuring a plurality of evenly-spaced points. For this limitation, which was previously in dependent claim 2, the Office Action cited Grant paragraph [0013], specifically: “probe 16 is moved across surfaces of component 12 with a data point spacing of about 0.1 mm or less.” Nothing in that passage from Grant teaches or suggest that the point spacing is “evenly- spaced.” Rather, that passage sets an approximate, but not exact, maximum point spacing (“about 0.1 mm”), but does not restrict spacing to “0.1 mm” or any fixed spacing. Rather, that passage of Grant suggest a range of anywhere between zero and “0.1 mm.” For at least the foregoing reasons, Grant does not anticipate, or render obvious, claim 1 or any dependent claim.
	The Examiner respectfully submits that Applicant’s arguments are not persuasive. 
	“[A] data point spacing” in Grant [0013] is interpreted as one fixed data point spacing, which means evenly spacing between adjacent measuring points. The statement of “about 0.1 mm or less” is to give a range to choose for the one fixed spacing. If Grant intends to mean using varying spacing, it would state so clearly, because it is an uncommon practice and no obvious benefits one can perceive from the context. Even if Grant does not clearly indicate evenly spacing (as Applicant argued), it would have been obvious to measure the points with evenly spacing, because it has the benefits for getting consistent data points of the surface and can avoid complicating the data processing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857